            Case 1:20-cv-01443-YK Document 67 Filed 10/30/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TODD FRANCE,                                  :
    Petitioner                                :             No. 1:20-cv-01443
                                              :
               v.                             :             (Judge Kane)
                                              :
JASON BERNSTEIN,                              :
     Respondent                               :
                                            ORDER

       AND NOW, on this 30th day of October 2020, upon consideration of Petitioner’s motion

to confirm the arbitration award entered in the National Football Players Association (“NFLPA”)

arbitration captioned Bernstein v. France, NFLPA 19-CA-4 (Doc. No. 40) and Respondent’s

cross-motion to vacate the award (Doc. No. 44), and in accordance with the Memorandum issued

concurrently with this Order, IT IS ORDERED THAT:

       1.      Respondent’s motion for leave to file a sur-sur reply brief and exhibits (Doc. No.
               61) in connection with his pending motion to vacate (Doc. No. 44) is GRANTED
               and the proposed sur-sur-reply (Doc. No. 61-1) and exhibits (Doc. No. 64) are
               deemed filed;

       2.      Respondent’s motion for leave to file exhibits under seal (Doc. No. 62) is
               DENIED; 1

       3.      Respondent’s motion to vacate the arbitration award (Doc. No. 44) is DENIED;

       4.      Petitioner’s motion to confirm the arbitration award (Doc. No. 40) is GRANTED;

       5.      The arbitration award entered in the arbitration captioned Bernstein v. France,
               NFLPA 19-CA-4 (Doc. No. 43-1) is CONFIRMED;



1
  Respondent submits that the exhibits (Doc. No. 64) were produced during discovery in a
separate action at Clarity Sports Int’l LLC v. Redland Sports, 1:19-cv-00305-YK (Doc. No. 62).
Although there has been no protective order entered in that case, Respondent moved for leave to
file the exhibits under seal. (Id.) However, as the Court’s review of Respondent’s motion and
the exhibits demonstrates that the requisite showing required by In re Avandia Mktg., Sales
Practices & Prods. Liability Litig., 924 F.3d 662 (3d Cir. 2019), regarding the justification for
sealing court records has not been made, the Court will deny the motion to seal (Doc. No. 62).
     Case 1:20-cv-01443-YK Document 67 Filed 10/30/20 Page 2 of 2




6.      The Clerk of Court is directed to enter judgment in favor of Petitioner and against
        Respondent; and

7.      The Clerk of Court is directed to CLOSE the above-captioned action.



                                                     s/ Yvette Kane
                                                     Yvette Kane, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania
